DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Remarks/Amendments
The reply submitted on May 16, 2022 has been entered and considered.  The amendment is sufficient to overcome each ground of rejection set forth in the previous Office action and the pending claims are in condition for allowance.
With regard to the rejection of claims 56-75 for nonstatutory double patenting over the claims of US Application 17/581,740, the rejection is withdrawn in view of the express abandonment of the copending ‘740 application. Since all grounds of rejection have been overcome, the application is in condition for allowance.

REASONS FOR ALLOWANCE



















The following is an examiner’s statement of reasons for allowance: The instantly claimed products and methods are novel and non-obvious over the prior. The novelty lies in the particular structural features required by the claimed formula.  The closest prior art is US 10,214,540, for example.  The prior art teaches structurally similar somatostatin agonistic compounds.  However, the prior art compounds differ in several key ways from the instant claims, including the position of attachment of the NR1R2 substituent (i.e. the group is required to connect through a linker in the ‘540 publication) as well as the particular stereochemistry defined in certain dependent claims. The prior art does not teach or fairly suggest a specific reason to remove the linking group between the amine substituent and the pyrrolidine ring. As such, the claims are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion


Claims 56-98 (renumbered 1-43) are allowed.   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alicia L. Otton whose telephone number is (571)270-7683.  The examiner can normally be reached on Monday through Thursday, 8:00 – 6:00 EST. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Alicia L Otton/
Primary Examiner, Art Unit 1699